DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending
Claim(s) 1-20 are rejected.
Priority
Provisional:
	Acknowledgment is made of applicant’s claim for priority to Provisional application numbers 62928047, 62928306, 62927883 all filed on 10/30/2019.
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/02/2021 and 04/01/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings were received on 10/29/2020. These drawings are acceptable for the examination purpose.






Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-1, 16, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 1:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “intermediate components,” “raw ingredients,” “desired products,” “corresponding slave MPC controller,” “process variable constraints,” “products” “the proxy limit value” in the claim
	For the examination purpose, claim is construed as:
“A method for optimizing continuous conversion of raw ingredients into intermediate components and non-continuous conversion of the intermediate components into products, the method comprising:
	a master model predictive controller (MPC) receiving first constraints on the raw ingredients available for use during a period of time;
	the master MPC controller receiving second constraints on the intermediate components that can be produced during the period of time based at least in part on one or more of the first constraints on the raw ingredients and inventory storage constraints for the intermediate components;
	the master MPC controller receiving information on desired products to be produced from the intermediate components produced during the period of time, where production of the desired products from the intermediate components is governed at least in part by recipes that specify how the intermediate components are combined to form the products;
	the master MPC controller receiving proxy limit values from each of one or more slave MPC controllers, where each of the proxy limit values identifies to what extent one or more process variables controlled by [[the]] a corresponding slave MPC controller of the one or more slave MPC controllers are adjustable without violating any constraints of a process variable of the process variables ; and
	the master MPC controller performing plant-wide optimization that includes the continuous conversion of the raw ingredients into the intermediate components as well as the non-continuous production of the products, where the proxy limit values allow  the master MPC controller to honor the constraints of the process variable  of the one or more slave MPC controllers during the plant-wide optimization.”
	Appropriate correction is required.

Claim 2:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “raw ingredients” in the claim
	For the examination purpose, claim is construed as:
“wherein the first constraints on the raw ingredients include quantity availability of one or more of the raw ingredients, timing of when one or more the raw ingredients are available, and quality of one or more of the raw ingredients.”
	Appropriate correction is required.

Claim 3:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “raw ingredients” in the claim
	For the examination purpose, claim is construed as:
“wherein the first constraints on the raw ingredients include cost of one or more of the raw ingredients.”
	Appropriate correction is required.

Claim 4:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “intermediate components” in the claim
	For the examination purpose, claim is construed as:
“wherein the second constraints on the intermediate components include available storage space for one or more of the intermediate components.”
	Appropriate correction is required.

Claim 5:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “intermediate components,” “intermediate component,” “particular intermediate component” in the claim
	For the examination purpose, claim is construed as:
“wherein the second constraints on the intermediate components include a lower production limit for a particular intermediate component of the intermediate components as well as an upper production limit for  the particular intermediate component.”
	Appropriate correction is required.

Claim 6:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “intermediate components” in the claim
	For the examination purpose, claim is construed as:
“wherein the second constraints on the intermediate components include limitations on equipment used to produce the intermediate components.”
	Appropriate correction is required.

Claim 7:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “intermediate components” in the claim
	For the examination purpose, claim is construed as:
“wherein the second constraints on the intermediate components include availability and/or cost of purchasing one or more of the intermediate components already formed.”
	Appropriate correction is required.

Claim 8:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “recipe” “constraints,” “intermediate components” in the claim.
	Further it’s not clear what it meant by “different” in the limitation “the particular product may be formed from a second, different, combination of intermediate components.”
	For the examination purpose, claim is construed as:
“wherein a particular product may have a first recipe of the recipes by which the particular product may be formed from a first combination of the intermediate components and a second recipe of the recipes, different from the first recipe, by which the particular product may be formed from a second, different than the first combination, combination of intermediate components.”
	Appropriate correction is required.

Claim 9:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “products” in the claim
	For the examination purpose, claim is construed as:
“wherein the intermediate components can be combined into any of a variety of different products of the products, depending on relative demand for each of the variety of different components.”
	Appropriate correction is required.

Claim 10:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “one or more of the slave MPC controllers,” “the one or more of the slave MPC controllers” in the claim
	For the examination purpose, claim is construed as:
“wherein at least some of the proxy limit values received from the one or more  slave MPC controllers are based on one or more MPC models used by the one or more  slave MPC controllers.”
	Appropriate correction is required.

Claim 11:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “proxy limit value,” “process variable” in the claim.
	The conjunction “and” in the limitation “without violating and process variable constraints” is grammatically incorrect that makes this limitation unclear. 
	For the examination purpose, claim is construed as:
“wherein each proxy limit value of the proxy limit values identifies a minimum value or a maximum value obtainable for one process variable of the process variables without violating  any constraints of the one process variable .”
	Appropriate correction is required.

Claim 16:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “initial components” in the claim

	For the examination purpose, claim is construed as:
“A method for optimizing continuous conversion of initial components into a plurality of intermediate components that are then used as inputs to make a plurality of desired products, the method comprising:
	receiving first constraints on each of one or more of the initial components;
	receiving second constraints on each of the plurality of intermediate components;
	receiving information on the plurality of desired products to be produced from the plurality of intermediate components including a quantity of each of the plurality of desired products to be produced and a specification that specifies how the plurality of intermediate components are to be combined to form each of the plurality of desired products;
	performing an optimization that includes the continuous conversion of the initial components into the plurality of intermediate components as well as subsequent production of the plurality of desired products, subject to the first constraints on each of one or more of the initial components, the second constraints on each of the plurality of intermediate components, and the quantity of each of the plurality of desired products to be produced.”
	Appropriate correction is required.

Claim 20:
	Regarding the limitations of claim:
	There is insufficient antecedent basis for the limitations “constraints,” “initial components” in the claim
	The word “hereon” in the limitation “A non-transient computer readable medium with instructions stored hereon” is grammatically incorrect and makes it unclear. Further, in place of the word non-transient, the word non-transitory is used to describe non-transitory type signals.
	For the examination purpose, claim is construed as:
“A  non-transitory computer readable medium with instructions stored  thereon that when executed by one or more processors causes the one or more processors to:
	receive first constraints on initial components of a continuous manufacturing process that produces a plurality of intermediate components;
	receive second constraints on the plurality of intermediate components produced by the continuous manufacturing process;
	receive information on a plurality of desired products to be produced from the plurality of intermediate components including a quantity of each of the plurality of desired products to be produced and a specification that specifies how the plurality of intermediate components are to be combined to form each of the plurality of desired products; and
	perform an optimization of the continuous manufacturing process as well as a subsequent production of the plurality of desired products from the plurality of intermediate components, subject to the first constraints on the initial components of the continuous manufacturing process, the second constraints on the plurality of intermediate components, and the quantity of each of the plurality of desired products to be produced; and
	control the continuous manufacturing process and the subsequent production of the plurality of desired products based at least in part on the optimization.”
	Appropriate correction is required.


Claims 2-15:
	Based on their dependencies in claim 1, claims 2-15 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19:
	Based on their dependencies in claim 16, claims 17-19 also include the same deficiencies as claim 16; therefore, for the same reasons as described above in claim 16, claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by Lu et al. (US20160018796A1) [hereinafter Lu’96].
Regarding claim 16:
	Lu’96 discloses, “A method for optimizing continuous conversion of initial components into a plurality of intermediate components that are then used as inputs to make a plurality of desired products, the method comprising:” [See the method for optimizing production such that optimizing continuous conversion of raw ingredients into intermediate components (e.g.; continuously producing intermediate products 208) and then using the intermediate components as inputs to produce final products (e.g.; final products from intermediate products via output stream 206 as shown in fig. 2A): “operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products). Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)… “process units 202 shown in the planning model 200 generally operate to convert one or more input streams 204 into one or more output streams 206 while creating various intermediate products 208.” (¶89)… “intermediate product that is used to produce one or more final products (a final product represents a product output by the process system).” (¶90)];
	“receiving first constraints on each of one or more of the initial components;” [See the master MPC controller receiving constraints on input/raw/feed materials (e.g.; adjusted feedcost): “300 includes a master MPC controller 302 and one or more slave MPC controllers 304 a-304 n.” (¶59)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs.” (¶94)];
	“receiving second constraints on each of the plurality of intermediate components;” [See the master MPC controller receiving constraints on intermediate components that can be produced (e.g.; intermediate product's contribution cost): “the plant-level master MPC controller for an oil/gas refinery could use a simple yield vector (crude oil as one input feed and refined products as multiple output feeds).” (¶81)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs. For example, when the adjusted cost of a feed product is greater than its spot market price, a “make versus buy” analysis could be used to determine whether it would be more economical to purchase an intermediate product instead of producing it.” (¶94)];
	“receiving information on the plurality of desired products to be produced from the plurality of intermediate components including a quantity of each of the plurality of desired products to be produced and a specification that specifies how the plurality of intermediate components are to be combined to form each of the plurality of desired products;” [See the master controller receives information on desired final product to be produced from the intermediate product including specification that specifies how the plurality of intermediate components are to be combined to form each of the plurality of desired products (e.g.; contribution value that includes information about desired final product from the intermediate product such as intermediate product's contribution to each final product; the recipe including percentage of the intermediate products; intermediate product's contribution to each final product; Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product) and quantity of final product (e.g.; n represents the number of final products): “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution value may be associated with an intermediate product that is used to produce one or more final products (a final product represents a product output by the process system). A contribution value may be computed using that intermediate product's contribution to each final product and each final product's price. In some embodiments, an intermediate product's contribution value is calculated as:

    PNG
    media_image2.png
    53
    436
    media_image2.png
    Greyscale

Here, n represents the number of final products that can be produced using an intermediate product. Also, Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product, and ProductPricei represents the expected or current market price for the ith final product. In addition, FurtherProcessingCosti represents the additional processing cost needed to produce the ith final product (which may optionally be omitted or set to zero).” (¶90)];
“performing an optimization that includes the continuous conversion of the initial components into the plurality of intermediate components as well as subsequent production of the plurality of desired products,” [See the master controller performs optimization including continuous production of intermediate products from feed products (e.g.; feed product in the input streams) and conversion of intermediate product to final product (e.g.; final products; output streams 206): “Jointly, the MPC controllers 302, 304 a-304 n provide simultaneously decentralized controls at lower levels with fine-scale MPC models 250 and centralized plantwide optimization at higher levels with a coarse-scale planning model 200,” (¶61)… “Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)… “operate to convert one or more input streams 204 into one or more output streams 206 while creating various intermediate products 208.” (¶89)]; 
	“subject to the first constraints on each of one or more of the initial components,” [See in the optimization, the master MPC controller receiving constraints on input/raw/feed materials (e.g.; adjusted feedcost) for use during a period of time (e.g.; any given or current time period that can be any time period): “300 includes a master MPC controller 302 and one or more slave MPC controllers 304 a-304 n.” (¶59)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs.” (¶94)]; 
	“the second constraints on each of the plurality of intermediate components,” [See optimization is subject to second constraints, where the master MPC controller receiving constraints on intermediate components that can be produced (e.g.; intermediate product's contribution cost): “the plant-level master MPC controller for an oil/gas refinery could use a simple yield vector (crude oil as one input feed and refined products as multiple output feeds).” (¶81)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs. For example, when the adjusted cost of a feed product is greater than its spot market price, a “make versus buy” analysis could be used to determine whether it would be more economical to purchase an intermediate product instead of producing it.” (¶94)];
	“the quantity of each of the plurality of desired products to be produced.” [See optimization is subject to quantity of desired/final product to be produced such that during the optimization the master controller receives information on quantity of final product (e.g.; n represents the number of final products): “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution value may be associated with an intermediate product that is used to produce one or more final products (a final product represents a product output by the process system). A contribution value may be computed using that intermediate product's contribution to each final product and each final product's price. In some embodiments, an intermediate product's contribution value is calculated as:

    PNG
    media_image2.png
    53
    436
    media_image2.png
    Greyscale

Here, n represents the number of final products that can be produced using an intermediate product. Also, Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product, and ProductPricei represents the expected or current market price for the ith final product. In addition, FurtherProcessingCosti represents the additional processing cost needed to produce the ith final product (which may optionally be omitted or set to zero).” (¶90)].

Regarding claim 17:
Lu’96 further discloses, “wherein the received information on the plurality of desired products to be produced defines one or more properties of each of the plurality of desired products, and wherein the optimization is performed subject to the one or more properties of each of the plurality of desired products to be produced.”
[See the master controller receives information on desired final product to be produced from the intermediate product defines a property of each of the desired products, and optimization is performed subject to the properties of desired products to be produced (e.g.; desired properties including contribution value that includes information about desired final product from the intermediate product such as intermediate product's contribution to each final product; percentage of the intermediate products; intermediate product's contribution to each final product; Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product): “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution value may be associated with an intermediate product that is used to produce one or more final products (a final product represents a product output by the process system). A contribution value may be computed using that intermediate product's contribution to each final product and each final product's price. In some embodiments, an intermediate product's contribution value is calculated as:

    PNG
    media_image2.png
    53
    436
    media_image2.png
    Greyscale

Here, n represents the number of final products that can be produced using an intermediate product. Also, Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product, and ProductPricei represents the expected or current market price for the ith final product. In addition, FurtherProcessingCosti represents the additional processing cost needed to produce the ith final product (which may optionally be omitted or set to zero).” (¶90)].

Regarding claim 18:
	Lu’96 further discloses, “wherein the optimization optimizes: an output quantity of one or more of the plurality of desired products; an output yield of one or more of the plurality of desired products; one or more properties of one or more of the plurality of desired products; and/or a profit.” [Examiner notes that claim requires optimization optimizes only one of an output quantity of one or more of the plurality of desired products; an output yield of one or more of the plurality of desired products; one or more properties of one or more of the plurality of desired products; or a profit.
	Lu’96 teaches the optimization optimizes an output quantity of one or more of the plurality of desired products or an output yield of one or more of the plurality of desired products.
	The output of the final/desired product is optimized (e.g.; quality of the product is optimized and production targets): “The master MPC controller performs plantwide economic optimization using its optimizer to control production inventories, manufacturing activities, or product qualities inside a plant.” (¶43)… “an optimizer is embedded in the master MPC controller 302, and the optimizer can execute” “Both production quantities and qualities of each unit can be measured or estimated at that frequency, and prediction errors can be bias-corrected in the master MPC controller 302 as in any standard MPC. If any deviations from the original optimal plan are detected, a plantwide re-optimization can take place immediately. The new optimal production targets can then be sent to and get carried out by the slave MPC controllers 304 a-304 n, reducing or eliminating the need for manual translation or adjustment.” (¶62)].

Regarding claim 19:
	Lu’96 further discloses, “wherein each of the intermediate components are stored in a corresponding container before being fed as an input to make the plurality of desired products.” [See the intermediate components are store in containers (e.g.; storage tanks stores intermediate products 208) before they are inputted to make the final product (e.g.; final products from intermediate products via output stream 206 as shown in fig. 2A): “operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products). Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)].

Regarding claim 20:
	Lu’96 discloses, “A non-transitory computer readable medium with instructions stored thereon that when executed by one or more processors causes the one or more processors to:” [See: “a non-transitory computer readable medium embodies a computer program. The computer program includes computer readable program code” “The computer program further includes computer readable program code” (¶7)… ““computer readable program code” includes any type of computer code, including source code, object code, and executable code. The phrase “computer readable medium” includes any type of medium capable of being accessed by a computer, such as read only memory (ROM), random access memory (RAM), a hard disk drive, a compact disc (CD), a digital video disc (DVD), or any other type of memory. A “non-transitory” computer readable medium excludes wired, wireless, optical, or other communication links that transport transitory electrical or other signals. A non-transitory computer readable medium includes media where data can be permanently stored and media where data can be stored and later overwritten, such as a rewritable optical disc or an erasable memory device.” (¶126)];
	“receive first constraints on initial components of a continuous manufacturing process that produces a plurality of intermediate components;” [See continuous conversion of raw ingredients into intermediate components (e.g.; continuously producing intermediate products 208). See the master MPC controller receiving constraints on input/raw/feed materials (e.g.; adjusted feedcost): “operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products). Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)… “300 includes a master MPC controller 302 and one or more slave MPC controllers 304 a-304 n.” (¶59)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs.” (¶94)];
	“receive second constraints on the plurality of intermediate components produced by the continuous manufacturing process;” [See the master MPC controller receiving constraints on intermediate components that can be produced (e.g.; intermediate product's contribution cost): “the plant-level master MPC controller for an oil/gas refinery could use a simple yield vector (crude oil as one input feed and refined products as multiple output feeds).” (¶81)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs. For example, when the adjusted cost of a feed product is greater than its spot market price, a “make versus buy” analysis could be used to determine whether it would be more economical to purchase an intermediate product instead of producing it.” (¶94)];
	“receive information on a plurality of desired products to be produced from the plurality of intermediate components including a quantity of each of the plurality of desired products to be produced and a specification that specifies how the plurality of intermediate components are to be combined to form each of the plurality of desired products; and” ;” [See the master controller receives information on desired final product to be produced from the intermediate product including specification that specifies how the plurality of intermediate components are to be combined to form each of the plurality of desired products (e.g.; contribution value that includes information about desired final product from the intermediate product such as intermediate product's contribution to each final product; the recipe including percentage of the intermediate products; intermediate product's contribution to each final product; Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product) and quantity of final product (e.g.; n represents the number of final products): “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution value may be associated with an intermediate product that is used to produce one or more final products (a final product represents a product output by the process system). A contribution value may be computed using that intermediate product's contribution to each final product and each final product's price. In some embodiments, an intermediate product's contribution value is calculated as:

    PNG
    media_image2.png
    53
    436
    media_image2.png
    Greyscale

Here, n represents the number of final products that can be produced using an intermediate product. Also, Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product, and ProductPricei represents the expected or current market price for the ith final product. In addition, FurtherProcessingCosti represents the additional processing cost needed to produce the ith final product (which may optionally be omitted or set to zero).” (¶90)];
	“perform an optimization of the continuous manufacturing process as well as a subsequent production of the plurality of desired products from the plurality of intermediate components,” [See the master controller performs optimization including continuous production of intermediate products from feed products (e.g.; feed product in the input streams) and conversion of intermediate product to final product (e.g.; final products; output streams 206): “Jointly, the MPC controllers 302, 304 a-304 n provide simultaneously decentralized controls at lower levels with fine-scale MPC models 250 and centralized plantwide optimization at higher levels with a coarse-scale planning model 200,” (¶61)… “Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)… “operate to convert one or more input streams 204 into one or more output streams 206 while creating various intermediate products 208.” (¶89)];
	“subject to the first constraints on the initial components of the continuous manufacturing process,” [See in the optimization, the master MPC controller receiving constraints on input/raw/feed materials (e.g.; adjusted feedcost) for use during a period of time (e.g.; any given or current time period that can be any time period): “300 includes a master MPC controller 302 and one or more slave MPC controllers 304 a-304 n.” (¶59)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs.” (¶94)];
	“the second constraints on the plurality of intermediate components,” [See optimization is subject to second constraints, where the master MPC controller receiving constraints on intermediate components that can be produced (e.g.; intermediate product's contribution cost): “the plant-level master MPC controller for an oil/gas refinery could use a simple yield vector (crude oil as one input feed and refined products as multiple output feeds).” (¶81)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs. For example, when the adjusted cost of a feed product is greater than its spot market price, a “make versus buy” analysis could be used to determine whether it would be more economical to purchase an intermediate product instead of producing it.” (¶94)];
	“and the quantity of each of the plurality of desired products to be produced; and” [See optimization is subject to quantity of desired/final product to be produced such that during the optimization the master controller receives information on quantity of final product (e.g.; n represents the number of final products): “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution value may be associated with an intermediate product that is used to produce one or more final products (a final product represents a product output by the process system). A contribution value may be computed using that intermediate product's contribution to each final product and each final product's price. In some embodiments, an intermediate product's contribution value is calculated as:

    PNG
    media_image2.png
    53
    436
    media_image2.png
    Greyscale

Here, n represents the number of final products that can be produced using an intermediate product. Also, Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product, and ProductPricei represents the expected or current market price for the ith final product. In addition, FurtherProcessingCosti represents the additional processing cost needed to produce the ith final product (which may optionally be omitted or set to zero).” (¶90)].
	“control the continuous manufacturing process and the subsequent production of the plurality of desired products based at least in part on the optimization.” :” [See based on the optimization to, controlling manufacturing process  and production of the desired products (e.g.; continuously producing intermediate products 208) and then using the intermediate components as inputs to produce final products (e.g.; final products from intermediate products via output stream 206 as shown in fig. 2A): “operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products). Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)… “process units 202 shown in the planning model 200 generally operate to convert one or more input streams 204 into one or more output streams 206 while creating various intermediate products 208.” (¶89)… “intermediate product that is used to produce one or more final products (a final product represents a product output by the process system).” (¶90)].

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu’96, and further in view of Macharia et al. (US20080109100A1) [hereinafter Macharia].
Regarding claim 1:
	Lu’96 discloses, “A method for optimizing continuous conversion of raw ingredients into intermediate components and” “conversion of the intermediate components into products, the method comprising:” [See the method for optimizing production such that optimizing continuous conversion of raw ingredients into intermediate components (e.g.; continuously producing intermediate products 208) and conversion of the intermediate components into products (e.g.; final products from intermediate products via output stream 206as shown in fig. 2A): “operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products). Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)… “process units 202 shown in the planning model 200 generally operate to convert one or more input streams 204 into one or more output streams 206 while creating various intermediate products 208.” (¶89)… “intermediate product that is used to produce one or more final products (a final product represents a product output by the process system).” (¶90)];
	“a master model predictive controller (MPC) receiving first constraints on the raw ingredients available for use during a period of time;” [See the master MPC controller receiving constraints on input/raw/feed materials (e.g.; adjusted feedcost) for use during a period of time (e.g.; any given or current time period that can be any time period): “300 includes a master MPC controller 302 and one or more slave MPC controllers 304 a-304 n.” (¶59)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs.” (¶94)];
	“the master MPC controller receiving second constraints on the intermediate components that can be produced during the period of time based at least in part on one or more of the first constraints on the raw ingredients and inventory storage constraints for the intermediate components;” [See the master MPC controller receiving constraints on intermediate components that can be produced (e.g.; intermediate product's contribution cost) during the period of time (e.g.; any period of time) based at least in part on one or more of the constraints on raw ingredients (e.g.; based on adjustedfeedcost or projected inventory of the ith feed product) and inventory storage constraints for the intermediate components (e.g.; projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased): “the plant-level master MPC controller for an oil/gas refinery could use a simple yield vector (crude oil as one input feed and refined products as multiple output feeds).” (¶81)… “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system).” (¶93)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption. Note that various adjustments can also be made to the contribution costs. For example, when the adjusted cost of a feed product is greater than its spot market price, a “make versus buy” analysis could be used to determine whether it would be more economical to purchase an intermediate product instead of producing it.” (¶94)];
	“the master MPC controller receiving information on desired products to be produced from the intermediate components produced during the period of time, where production of the desired products from the intermediate components is governed at least in part by recipes that specify how the intermediate components are combined to form the products;” [See the master controller receives information on desired final product to be produced from the intermediate product (e.g.; contribution value that includes information about desired final product from the intermediate product such as intermediate product's contribution to each final product), where the production of desired product from the intermediate components is performed is based on recipes that specify how the intermediate components are combined to form the products (e.g.; the recipe including percentage of the intermediate products; intermediate product's contribution to each final product; Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product): “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution value may be associated with an intermediate product that is used to produce one or more final products (a final product represents a product output by the process system). A contribution value may be computed using that intermediate product's contribution to each final product and each final product's price. In some embodiments, an intermediate product's contribution value is calculated as:

    PNG
    media_image2.png
    53
    436
    media_image2.png
    Greyscale

Here, n represents the number of final products that can be produced using an intermediate product. Also, Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product, and ProductPricei represents the expected or current market price for the ith final product. In addition, FurtherProcessingCosti represents the additional processing cost needed to produce the ith final product (which may optionally be omitted or set to zero).” (¶90)];
	“the master MPC controller receiving proxy limit values from each of one or more slave MPC controllers, where each of the proxy limit values identifies to what extent one or more process variables controlled by a corresponding slave MPC controller of the one or more slave MPC controllers are adjustable without violating any constraints of a process variable of the process variables;” [See the master controller receives proxy limit values from each of the MPC controllers, and where the proxy limit values determines/identifies up to what amount a process variable controlled by a slave MPC controller is adjustable without violating any constraints of a process variable (e.g.; certain changes could be made to their MV values without violating their constraints): “During operation of the cascaded MPC architecture, optimization calls are sent from the master MPC controller to the slave MPC controllers at step 1706. The optimization calls could request that the slave MPC controllers determine whether (and to what extent) certain changes could be made to their MV values without violating their constraints. The slave MPC controllers respond by sending proxy limit values associated with their constraints to the master MPC controller at step 1708. This could include, for example, the slave MPC controllers identifying to what extent certain changes could be made to their MV values and which constraints might be violated.” (¶122)];
	“the master MPC controller performing plant-wide optimization that includes the continuous conversion of the raw ingredients into the intermediate components” and “conversion of the intermediate components into products” [See the master controller performs plantwide optimization including continuous production of intermediate products from feed products (e.g.; feed product in the input streams) and conversion of intermediate product to final product (e.g.; final products; output streams 206): “Jointly, the MPC controllers 302, 304 a-304 n provide simultaneously decentralized controls at lower levels with fine-scale MPC models 250 and centralized plantwide optimization at higher levels with a coarse-scale planning model 200,” (¶61)… “Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)… “operate to convert one or more input streams 204 into one or more output streams 206 while creating various intermediate products 208.” (¶89)];
	 “where the proxy limit values allow the master MPC controller to honor the constraints of the process variable of the one or more slave MPC controllers during the plant-wide optimization.” [See the master controller performs plantwide optimization including continuous production of intermediate products from feed products (e.g.; feed product in the input streams): “The at least one proxy limit value allows the master MPC controller to honor the process variable constraints of the one or more slave MPC controllers during the plantwide optimization.” (¶5)], but doesn’t explicitly disclose, “optimizing” “non-continuous conversion of the intermediate components into products,” “performing plant-wide optimization that includes” “the non-continuous production of the products,”
	However, Macharia discloses, “optimizing” “non-continuous conversion of the intermediate components into products,” “performing plant-wide optimization that includes” “the non-continuous production of the products,” [See the optimized non-continuous process (e.g.; batch process, non-continuous such that different waiting period such as filling period, a fermentation period, and an emptying period) conversion of intermediate products (e.g.; fig. 4A; intermediated products in the sub process 404; fermentation products etc.) to final products (e.g.; fig. 4A output biomass slurry): “As FIG. 4A indicates, a milling/cooking sub-process 402 may: receive water, biomass, energy (electrical and/or thermal), recycled water, and/or recycled thin stillage; mill the biomass; cook the mixture; and output a biomass slurry (also referred to as a fermentation feed or a fermentation feed slurry) to a fermentation sub-process 404. The fermentation sub-process 404 may: receive the biomass slurry, recycled water, yeast, enzymes, and recycled thin stillage. The fermentation sub-process 404 may also receive additional water (not recycled). The mixture is fermented, and the fermentation products output to a distillation sub-process 406. The distillation sub-process 406 may: receive the fermentation products, remove water and stillage (liquid and solid stillage) from the fermentation products in a one to three step process (e.g., primary distillation 407, secondary distillation 409, and/or molecular sieves (or dryers) 411), recycle water removed from the fermentation products to the milling/cooking sub-process 402, output the liquid and solid stillage to a stillage sub-process 412, and output biofuel products.” (¶94)… “The fermentation process is typically a batch process, and each batch has a filling period, a fermentation period, and an emptying period. The fermentation period begins with the introduction of yeast to the tanks (yeast and enzyme feeds 440), and overlaps the filling period. The fermentation period may continue through a portion of the emptying period until the yeast is effectively depleted. The initiation time of a batch for each fermentation tank may be staggered, so that 1) the tanks are filling at different times in order to optimally utilize the fermentation feed slurry provided to the fermentation tanks from the milling/cooking process 402; and 2) the fermentation tanks are emptying at different times into the one or more holding tanks 480 (some embodiments may have multiple holding tanks 480) to optimize the size of the one or more holding tanks 480.” (¶97)… “control of the fermentation process to an optimized target trajectory for a controlled variable of the fermentation batch (e.g., biofuel concentration), and the actual trajectory achieved by adjusting values for the manipulated variables during the batch process.” (¶101)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of optimizing non-continuous conversion of the intermediate components into products taught by Macharia with the method taught by Lu’96 as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination in order to produce final product in accordance with the determined optimal batch trajectory to substantially optimize the end of batch final product yield. [Macharia: “to produce biofuel in accordance with the determined optimal batch trajectory to substantially optimize the end of batch biofuel yield.” (¶131)].

Regarding claim 2:
	Lu’96 further discloses, “wherein the first constraints on the raw ingredients include quantity availability of one or more of the raw ingredients, timing of when one or more the raw ingredients are available, and quality of one or more of the raw ingredients.” [See the constraints of the raw ingredients/ feed products including amount/quantity of the raw ingredients (e.g.; inventory of the feed), timing of the availability (e.g.; time-constant and delay as the product draw), and quality of the feed products (e.g.; all product quality in the process): “The master MPC controller 302 operates to control product inventories, manufacturing activities, or product qualities within the plant.” (¶60)… “The planning model 200 of the same unit could focus only on key causal relationships between the feed quality and operating modes (as inputs)” (¶52)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption.” (¶94)… “The model has a single input feed per unit, and each property of an output product has a similar time-constant and delay as the product draw.” (¶99)].

Regarding claim 3:
	Lu’96 further discloses, “wherein the first constraints on the raw ingredients include cost of one or more of the raw ingredients.” [See the constraints of the raw ingredients/ feed products including cost of the feed product (e.g.; adjustedfeedcost): “The planning model 200 of the same unit could focus only on key causal relationships between the feed quality and operating modes (as inputs)” (¶52)… “an intermediate product's contribution cost is calculated as:

    PNG
    media_image1.png
    115
    551
    media_image1.png
    Greyscale

Here, the cost for the ith feed product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected inventory of the ith feed product exceeds its plan or storage capacity, its adjusted cost can be decreased to promote consumption. When the projected inventory of the ith feed product falls below its plan or storage capacity, its adjusted cost can be increased to reduce consumption.” (¶94)… “The model has a single input feed per unit, and each property of an output product has a similar time-constant and delay as the product draw.” (¶99)].


Regarding claim 4:
	Lu’96 further discloses, “wherein the second constraints on the intermediate components include available storage space for one or more of the intermediate components.” [See the constraints of the intermediate components include available storage space for at least one of intermediate components (e.g.; storage availability): “The planning model 200 of the same unit could focus only on key causal relationships between the feed quality and operating modes (as inputs)” (¶52)… “an intermediate product's contribution value is calculated as:

    PNG
    media_image3.png
    121
    475
    media_image3.png
    Greyscale
”
	“when the projected production of the ith final product exceeds its plan, the final product's price can be decreased to account for storage costs and future order risks.” (¶91)… “when storage is available, a commonly-valuable intermediate product could be stored and saved for the next planning period (rather than reducing its contribution value in the current period).” (¶92)].

Regarding claim 5:
	Lu’96 further discloses, “wherein the second constraints on the intermediate components include a lower production limit for a particular intermediate component of the intermediate components as well as an upper production limit for the particular intermediate component.” [See the constraints of the intermediate components include upper and lower production limit (e.g.; correct over production such as prevent production over the upper limit and correct underproduction such as preventing production under the lower limit): “The planning model 200 of the same unit could focus only on key causal relationships between the feed quality and operating modes (as inputs)” (¶52)… “an intermediate product's contribution value is calculated as:

    PNG
    media_image4.png
    107
    469
    media_image4.png
    Greyscale

	Here, the product price for the ith final product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected production of the ith final product exceeds its plan, the final product's price can be decreased to account for storage costs and future order risks. When the projected production of the ith final product is below its plan, the final product's price can be increased if there is a penalty for missing an order deadline.” (¶92)].

Regarding claim 6:
	Lu’96 further discloses, “wherein the second constraints on the intermediate components include limitations on equipment used to produce the intermediate components.” [See the constraints of the intermediate components include imitations on equipment used to produce the intermediate components (e.g.; address process unit upsets, heating or cooling capacity limitations, and maintenances of the equipment used): “process unit upsets, heating or cooling capacity limitations, and maintenances. In order to help deal with these situations, an optimizer is embedded in the master MPC controller 302, and the optimizer can execute at a user-defined frequency, such as one ranging from once every several minutes to once an hour” (¶62)].

Regarding claim 7:
	Lu’96 further discloses, “wherein the second constraints on the intermediate components include availability and/or cost of purchasing one or more of the intermediate components already formed.” [See the constraints of the intermediate components include cost/availability information of the formed intermediate product (e.g.; contribution cost): “Each contribution cost may be associated with an intermediate product that is produced using one or more feed products (a feed product represents a material input into a process system). A contribution cost may be computed using that intermediate product's use of each feed product and each feed product's price. In some embodiments, an intermediate product's contribution cost is calculated as:

    PNG
    media_image5.png
    56
    442
    media_image5.png
    Greyscale


Here, m represents the number of feed products used to produce an intermediate product. Also, Contributioni represents the percentage of the ith feed product that is dedicated to producing the intermediate product, and FeedCosti represents the expected or current market price for the ith feed product. In addition, UpstreamProcessingCosti represents the processing costs needed to process the ith feed product and produce the intermediate product (which may optionally be omitted or set to zero).” (¶93)].

Regarding claim 8:
	Lu’96 further discloses, “wherein a particular product may have a first recipe of the recipes by which the particular product may be formed from a first combination of the intermediate components and a second recipe of the recipes, different from the first recipe, by which the particular product may be formed from a second, different than the first combination, combination of intermediate components.” [See there are two different recipes, where the first recipe is a first combination of intermediate products to produce a product and a second recipe is a second combination of intermediate products to produce the product (e.g.; the recipe including percentage of the intermediate products; intermediate product's contribution to each final product; Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product, such that based on value of I, the contribution changes such the first recipe contribution1 may represent a first combination/contribution of components to produce a product, and the second recipe contribution2 may represent a second combination/contribution of components to produce a product): “A master MPC controller 302 or slave MPC controllers 304 a-304 n could use contribution values and/or contribution costs when performing their control or optimization operations.” (¶89)… “Each contribution value may be associated with an intermediate product that is used to produce one or more final products (a final product represents a product output by the process system). A contribution value may be computed using that intermediate product's contribution to each final product and each final product's price. In some embodiments, an intermediate product's contribution value is calculated as:

    PNG
    media_image2.png
    53
    436
    media_image2.png
    Greyscale

Here, n represents the number of final products that can be produced using an intermediate product. Also, Contributioni represents the percentage of the intermediate product that is dedicated to producing the ith final product, and ProductPricei represents the expected or current market price for the ith final product. In addition, FurtherProcessingCosti represents the additional processing cost needed to produce the ith final product (which may optionally be omitted or set to zero).” (¶90)].

Regarding claim 9:
	Lu’96 further discloses, “wherein the intermediate components can be combined into any of a variety of different products of the products, depending on relative demand for each of the variety of different components.” [See the intermediate components can be combined into a products (e.g.; contribution of the intermediate products) depending on relative demand for different components (e.g.; when the projected production of the ith final product exceeds its plan, the final product's price can be decreased to account for storage costs and future order risks; demand/supply): “an intermediate product's contribution value is calculated as:

    PNG
    media_image6.png
    98
    489
    media_image6.png
    Greyscale

	Here, the product price for the ith final product can be adjusted to correct for various over-production and under-production scenarios or other situations. For instance, when the projected production of the ith final product exceeds its plan, the final product's price can be decreased to account for storage costs and future order risks. When the projected production of the ith final product is below its plan, the final product's price can be increased if there is a penalty for missing an order deadline.” (¶90)… “compute global optimum values based on regional product demands/supply and each refinery's production capacity in real-time.” (¶81)].

Regarding claim 10:
	Lu’96 further discloses, “wherein at least some of the proxy limit values received from the one or more slave MPC controllers are based on one or more MPC models used by the one or more slave MPC controllers.” [See the received proxy limit values are based on models used by the slave MPC controllers: “initiate transmission of at least one optimization call to the one or more slave MPC controllers and receive at least one proxy limit value from the one or more slave MPC controllers in response to the at least one optimization call.” (¶6)… “The master MPC controller 302 is an independent MPC controller using a reduced model. In order for the master MPC controller 302 to cascade over the slave MPC controllers 304 a-304 n, the master MPC controller 302 honors the constraints of the slave controllers 304 a-304 n, or the overall combined solution may not be optimal or even feasible to implement. To help avoid this situation, a proxy limit is used to merge multiscale models. A proxy limit is an alternative representation of a slave MPC controller's constraint(s) in the master MPC controller's space. Proxy limits can be viewed as conduits between individual slave MPC controllers and the master MPC controller to “transport” the slave MPC controllers' constraints to the master MPC controller. Proxy limits from multiple slave MPC controllers 304 a-304 n can be combined and included in the master MPC controller's control and economic optimization formulations.” (¶75)].

Regarding claim 11:
	Lu’96 further discloses, “wherein each proxy limit value of the proxy limit values identifies a minimum value or a maximum value obtainable for one process variable of the process variables without violating any constraints of the one process variable.” [See the proxy limit value identifies a minimum or a maximum value obtainable for a process variable (e.g.; what extent certain changes could be made to their MV values such as maximum or minimum limits of the MVs such that once those limits/extents can be reached without violation of any constraints) without violating any constraints of the process variable: “During operation of the cascaded MPC architecture, optimization calls are sent from the master MPC controller to the slave MPC controllers at step 1706. The optimization calls could request that the slave MPC controllers determine whether (and to what extent) certain changes could be made to their MV values without violating their constraints. The slave MPC controllers respond by sending proxy limit values associated with their constraints to the master MPC controller at step 1708. This could include, for example, the slave MPC controllers identifying to what extent certain changes could be made to their MV values and which constraints might be violated.” (¶122)].

Regarding claim 12:
	Lu’96 and Macharia disclose all the elements of claim 1, but Lu’96 doesn’t explicitly disclose, “wherein the intermediate components are produced over a first time frame and the products are produced from the intermediate components over a second time frame different from the first time frame.”
	However, Macharia discloses, “wherein the intermediate components are produced over a first time frame and the products are produced from the intermediate components over a second time frame different from the first time frame.” [See intermediate products and final products are produced at two different time frames (e.g.;  different time frames such at a first time frame produce intermediate fermented product in the fermentation sub-process 404, and then going through distillation, and at the last time frame outputting/producing the final product biomass slurry): “As FIG. 4A indicates, a milling/cooking sub-process 402 may: receive water, biomass, energy (electrical and/or thermal), recycled water, and/or recycled thin stillage; mill the biomass; cook the mixture; and output a biomass slurry (also referred to as a fermentation feed or a fermentation feed slurry) to a fermentation sub-process 404. The fermentation sub-process 404 may: receive the biomass slurry, recycled water, yeast, enzymes, and recycled thin stillage. The fermentation sub-process 404 may also receive additional water (not recycled). The mixture is fermented, and the fermentation products output to a distillation sub-process 406. The distillation sub-process 406 may: receive the fermentation products, remove water and stillage (liquid and solid stillage) from the fermentation products in a one to three step process (e.g., primary distillation 407, secondary distillation 409, and/or molecular sieves (or dryers) 411), recycle water removed from the fermentation products to the milling/cooking sub-process 402, output the liquid and solid stillage to a stillage sub-process 412, and output biofuel products.” (¶94)… “The fermentation process is typically a batch process, and each batch has a filling period, a fermentation period, and an emptying period. The fermentation period begins with the introduction of yeast to the tanks (yeast and enzyme feeds 440), and overlaps the filling period. The fermentation period may continue through a portion of the emptying period until the yeast is effectively depleted. The initiation time of a batch for each fermentation tank may be staggered, so that 1) the tanks are filling at different times in order to optimally utilize the fermentation feed slurry provided to the fermentation tanks from the milling/cooking process 402; and 2) the fermentation tanks are emptying at different times into the one or more holding tanks 480 (some embodiments may have multiple holding tanks 480) to optimize the size of the one or more holding tanks 480.” (¶97)… “control of the fermentation process to an optimized target trajectory for a controlled variable of the fermentation batch (e.g., biofuel concentration), and the actual trajectory achieved by adjusting values for the manipulated variables during the batch process.” (¶101)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Macharia with the method taught by Lu’96 and Macharia as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination for the same reasons as described above in claim 1.

Regarding claim 14:
	Lu’96 further discloses, “wherein the raw ingredients comprise petroleum stocks and the intermediate components comprise hydrocarbons of varying chain length.” [See the feed material comprise petroleum stocks (e.g.; feed stream 204 includes crude oil/ petroleum stock) and intermediate components comprise hydrocarbons of varying chain length (e.g.; Various intermediate products 208 comprise hydrocarbons of varying chain length such as LPG (C3H8 or C4H) and Gas, straight line Gasoline Naptha that are a class of hydrocarbon mixtures obtained from the distillation of Petroleum etc.) : “As shown in FIG. 2A,” “operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products). Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)].
Regarding claim 15:
	Lu’96 further discloses, “wherein the products comprise fuels produced by combining the intermediate components.” [See the feed product comprises fuels produced combining the intermediate components (e.g.; fig. 2a; output stream 206 such as regular gasoline produced combining the intermediated products 208): “As shown in FIG. 2A,” “operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products). Various intermediate products 208 are created by the units 202, and one or more storage tanks 210 could be used to store one or more of the intermediate products 208.” (¶50)].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu’96  and Macharia, and further in view of Bolotin (US20030233749A1) [hereinafter Bolotin].
Regarding claim 13:
	Lu’96 and Macharia disclose all the elements of claims 1 and 12, but they do not explicitly disclose, “wherein the intermediate components comprise electronic components, and the product comprises one of a variety of different electronics that can be assembled using the intermediate components.”
	However, Bolotin discloses, “wherein the intermediate components comprise electronic components, and the product comprises one of a variety of different electronics that can be assembled using the intermediate components.” [See intermediate components comprise electronic components (e.g.; unprocessed microdevices) and the product comprises an electronics that can be assembled using the intermediate components (e.g.; the micro device products using the unprocessed microdevices): “receiving micro devices in a number of different manners, a processing mechanism for performing a processing operation on the micro devices at a high rate of speed, and a buffer mechanism for providing the processed micro devices to the carrier handling system. The carrier handling system is integrated with an assembly handling system of the production assembly line to populate the micro devices on to the micro device products.” (¶21)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of assembling a product wherein the intermediate components comprise electronic components, and the product comprises one of a variety of different electronics that can be assembled using the intermediate components taught by Bolotin with the method taught by Lu’96 and Macharia as discussed above. A person of ordinary skill in the process control system field would have been motivated to make such combination in order to perform production of final product more efficiently in a fast rate [Bolotin: “a programming mechanism for performing a programming operation on the unprogrammed devices at a high rate of speed, and a buffer mechanism for providing the programmed devices to the carrier handling system. The system substantially solves all the problems which previously faced such systems.” (¶24)].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20110040399A1– Apparatus and method for integrating planning, scheduling, and control for enterprise optimization:
	Performing an iterative process that includes identifying one or more adjustments to at least one target quantity using the first input data, identifying one or more contribution values using the one or more adjustments, and identifying one or more estimated product yields using the one or more contribution values and the second input data (¶6).

US20160018797A1– Apparatus and method for calculating proxy limits to support cascaded model predictive control (mpc):
	At a master model predictive control (MPC) controller from a slave MPC controller, information indicating to what extent the slave MPC controller is able to change multiple manipulated variables in each of multiple directions within a variable space without violating process variable constraints of the slave MPC controller (¶6).

US20070059838A1– Dynamic constrained optimization of chemical manufacturing:
	A chemical plant 104 may employ one or more processing lines that are capable of transforming raw materials 101 into chemical products 103, e.g., olefin, gasoline, fuel oil, etc. One processing line may be capable of producing two or more different grades of chemicals, or even two or more different types of chemicals. For example, production of a first product, e.g., olefin, may also result in production of a second product, e.g., ethane, as a byproduct or impurity. This secondary product may itself be valuable, e.g., as a saleable product, or as feedstock for further processing (¶4).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116